                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                             CIVIL ACTION NO.: 7:18-cv-00105



JOE HAND PROMOTIONS , INC. ,

                       Plaintiff,

               v.
                                                                ENTRY OF
MELISSA PECK, GEORGE G. RAMSEY,                         DEFAULT AS TO DUKENFIELD'S
PAUL T. BLUM, individually, and as officers,                 TAVERN, INC. D/B/A
directors, shareholders, members, and/or                   DUKENFIELD'S TA VERN
principals ofDUKENFIELD ' S TAVERN,
INC. d/b/a Dukenfield 's Tavern, and
DUKENFIELD'S TAVERN, INC. d/ b/a
Dukenfield 's Tavern,

                       Defendants.


       THIS CAUSE having come before the undersigned C lerk of the United States District

Court for the Eastern District of North Carolina, upon Complaint in the case, and upon

application by the Plaintiff JOE HAND PROMOTIONS , INC. through a Motion for Entry of

Default, it appearing to the Court that the Defendant DUKENFIELD ' S TAVERN, INC . d/b/a

Dukenfield 's Tavern is in default for failure to appear or serve a response to the Summons and

Complaint;

       NOW THEREFORE, DEFAULT is hereby entered against Defendant, DUKENFIELD ' S

TAVERN, INC . D/B/A DUKENFIELD 'S TAVERN.
